Notice of Allowance
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO AMENDMENT
This Notice of Allowance is responsive to the amendment filed on March 2, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 3, and 4 are now amended.
Claims 5–7 are now added.
Claim 2 is now cancelled.
Claims 1 and 3–7 are allowed.
The corrected application data sheet filed March 12, 2021 resolves all of the concerns about priority raised in the previous Office Action. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Compliance with 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Among the requirements that § 101 establishes for patentability, two are sufficiently relevant to this case that warrant further discussion.
a processor.” (Response Clm. 1) (emphasis added). Per the plain and ordinary meaning of “wherein,” the Applicant claims a system, and in that system, there must include a “processor” that executes software. Those of ordinary skill in the art understand the customary meaning of “a processor” to refer to an actual hardware machine with electronic circuitry, and therefore, claims 1 and 3–7 are understood to recite a “machine” within the meaning of 35 U.S.C. § 101.
The second requirement is that “the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.” MPEP § 2106(I.). In this case, it is quite clear that the claims recite patent-eligible subject matter because they are directed to an invention that improves the functioning of a computer itself, rather than merely using a computer to execute the invention. See MPEP § 2106.04(d) and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016). The invention is an approach for providing a more efficient layout of a virtual, on-screen keyboard, making it more ergonomic to type on a touchscreen.
Accordingly, the Examiner concludes that these claims are patent-eligible under 35 U.S.C. § 101
Compliance with 35 U.S.C. § 112
In response to the Examiner’s rejection of claim 4 as indefinite, the Applicant changed the scope of claim 4, clarifying that the “priority” mentioned in the claim must be considered as a factor when the word predictive software of claim 1 predicts the appropriate letter-key that corresponds to the user’s input. Since claim 4 is now definite, the rejection is hereby withdrawn.
Compliance with 35 U.S.C. § 102
Prior to the current amendment, the scope of claim 1 was broad enough to read on the “Oulasvirta” reference cited in the previous Office Action. Oulasvirta discloses a virtual keyboard with a 4×4 grid of keys, and that it is possible to use such a grid with the QWERTY keyboard layout.
Therefore, in order to comply with the novelty requirement in section 102 of the Patent Act, the Applicant narrowed the scope of claim 1 require a keyboard layout “having only three rows,” divided into two zones, in which the left zone has only the four leftmost letters of each row. In other words, the claimed invention now describes the keyboard shown in FIGS. 401A and 401C of the Applicant’s drawings. 
Oulasvirta does not explicitly disclose the claimed invention exactly for the reasons set forth by the Applicant on pages 1 and 2 of their March 2, 2021 remarks. Additionally, the Examiner’s prior art search reveals that while there were many known approaches to splitting a touch-sensitive on-screen keyboard prior to the claimed invention, none explicitly disclosed, taught, or even suggested the specific arrangement claimed by the Applicant.
For example, U.S. Patent Application Publication Nos. 2014/0139474 and 2013/0120271 disclose splitting a QWERTY keyboard, but the split results in the five leftmost keys on the left side of the split. Other prior approaches divide the keyboard, sometimes with four letters on the left, but do not use the familiar keyboard layouts required by the claim. See, e.g., U.S. Patent Application Publication Nos 20140104180 A1, 20130307781 A1, 20090146848 A1, and U.S. Patent No. 5,122,786 A. 
Of these, Oulsvirta and U.S. Patent Application Publication No. 20140104180 A1 (“Schaffer”) are the closest prior art. Oulsvirta was discussed above. Schaffer discloses a virtual keyboard in which “there are 9 cells 19 in three rows corresponding to the three panels 11,” where “[t]he 26 letters of the alphabet can be distributed among the cells and rows to roughly correspond to the standard QWERTY keyboard.” Schaffer ¶ 35 and FIG. 3. However, Schaffer is deficient in at least two respects. First, among the leftmost cells in Schafer’s grid, the bottom two rows are the rest of the letters-keys of each row of letter-keys of said keyboard are assigned,” because Schaffer further divides right portions of each row into two further cells for each row.
For these reasons, the claims appear to be novel, and therefor comply with section 102 of the Patent Act.
Compliance with 35 U.S.C. § 103
The claimed invention also appears to be nonobvious over the known prior art. Of all the references mentioned above, there is no combination across which every element of the claimed invention is explicitly taught or suggested. Nor does there appear to be any reason before the effective filing date of the claimed invention to modify any of the closest prior art. For example, as the Applicant correctly points out, Oulasvirta explicitly criticizes the idea of a splitting  QWERTY keyboard to produce a 3×4 grid, and therefore cannot reasonably support any conclusion of obviousness, as it “teaches away” from the claimed invention. “It is improper to combine references where the references teach away from their combination.” MPEP § 2145(X.)(D.)(2.).
Likewise, there does not appear to have been a good reason to modify Schaffer’s arrangement prior to the claimed invention, other than the improper use of hindsight bias.  
For these reasons, the claims are understood to comply with the nonobviousness requirement of section 103 of the Patent Act.
Comments on Reasons for Allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142